 



EXHIBIT 10.15(b)

            FIRST AMENDMENT, dated as of August 18, 2004 (this “Amendment”), to
the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 2, 2004 (the
“Credit Agreement”), among CINEMARK, INC. (the “Parent”), CNMK HOLDING, INC.
(“Holdings”), CINEMARK USA, INC. (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), LEHMAN BROTHERS INC. and GOLDMAN SACHS CREDIT
PARTNERS L.P., as joint lead arrangers and joint bookrunners, GOLDMAN SACHS
CREDIT PARTNERS L.P., as syndication agent, DEUTSCHE BANK SECURITIES INC., THE
BANK OF NEW YORK, GENERAL ELECTRIC CAPITAL CORPORATION and CIBC INC., as
co-documentation agents, and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

            WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed
to make, and have made, certain Loans and other extensions of credit to the
Borrower;

            WHEREAS, the Parent and the Borrower wish to repurchase from time to
time a portion of (i) the Borrower’s 9% Senior Subordinated Notes due 2013 and
(ii) the Parent’s Senior Discount Notes, and the Borrower has requested that the
Lenders agree to amend certain provisions of the Credit Agreement to permit such
repurchases and make other amendments as set forth herein;

            WHEREAS, the Borrower wishes to consummate the Brazilco Acquisition
and has requested that the Lenders agree to delete the requirement of Section
6.11(d) of the Credit Agreement requiring that the Borrower designate Brazilco
as a Class II Restricted Subsidiary, and make other amendments as set forth
herein;

            WHEREAS, the Borrower desires to refinance the outstanding principal
balance of the Term Loans made on the Effective Date (the “August 2004 Term Loan
Refinancing”);

            WHEREAS, in order to finance the August 2004 Term Loan Refinancing,
the Borrower has requested that the Lenders agree to make certain amendments to
the Credit Agreement; and

            WHEREAS, the Lenders have agreed to make such amendments solely upon
the terms and conditions provided for in this Amendment;

            NOW, THEREFORE, the parties hereto agree as follows:

            1. Defined Terms. Unless otherwise noted herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

            2. Amendment to Section 1.1 of the Credit Agreement (Defined Terms).

            (a) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order:

       “August 2004 Term Loan Refinancing”: the refinancing of the outstanding
principal balance of the Existing Term Loans on the First Amendment Effective
Date.

       “Existing Term Loans”: the Term Loans (as defined in the Credit Agreement
in effect prior to the First Amendment Effective Date).

       “Existing Term Loan Lender”: each Lender that holds an Existing Term
Loan.

 



--------------------------------------------------------------------------------



 



       “First Amendment”: the First Amendment, dated as of August 18, 2004, to
this Agreement.

       “First Amendment Effective Date”: the date on which the conditions
precedent set forth in Section 16 of the First Amendment shall have been
satisfied.

       “First Amendment Lender Addendum”: with respect to each Tranche C Term
Loan Lender, a First Amendment Lender Addendum, substantially in the form of
Exhibit C to the First Amendment, duly executed and delivered by such Tranche C
Term Loan Lender.

       “Rollup Subsidiaries”: Pricino I, L.P., Pricino II, L.P, Pricino III,
L.P., Pricino IV, L.P., Pricino V, L.P., Pricino VI, L.P., Pricino VII, L.P.,
Pricino VIII, L.P., Pricino IX, L.P., Pricino X, L.P., Pricino XI, L.P., Pricino
XII, L.P., Priciba EY Trust XIII and Priciba RI Trust XIII or any of their
successors.

       “Rollup Transaction”: the acquisition, in one or multiple transactions,
by the Borrower or any of its Subsidiaries of the legal or beneficial interests
in the Rollup Subsidiaries which are landlords in up to thirteen of the
Borrower’s properties which were sold to such Rollup Subsidiaries as part of a
sale leaseback transaction.

       “Tranche C Term Loan”: as defined in Section 2.24(a).

       “Tranche C Term Loan Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Tranche C Term Loan to the Borrower hereunder in
a principal amount not to exceed the amount set forth under the heading “Tranche
C Term Loan Commitment” opposite such Lender’s name on Schedule 1 to the First
Amendment Lender Addendum delivered by such Lender, or, as the case may be, in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Tranche C Term Loan Commitments is
$259,350,000.

       “Tranche C Term Loan Facility”: the Tranche C Term Loan Commitments and
the Tranche C Term Loans made thereunder.

       “Tranche C Term Loan Lender”: each Lender which has a Tranche C Term Loan
Commitment or holds a Tranche C Term Loan.

       “Tranche C Term Loan Percentage”: as to any Tranche C Term Loan Lender at
any time, the percentage which such Lender’s Tranche C Term Loan Commitment then
constitutes of the aggregate Tranche C Term Loan Commitments (or, at any time
after the First Amendment Effective Date, the percentage which the aggregate
amount of such Lender’s Tranche C Term Loans then outstanding constitutes of the
aggregate principal amount of Tranche C Term Loans then outstanding).

            (b) Section 1.1 is further amended by deleting the defined terms
“Applicable Margin”, “Brazilco”, “Investment Limit”, “Term Loan”, “Term Loan
Commitment”, “Term Loan Facility” and “Term Loan Lender” substituting in lieu
thereof the following new definitions in the appropriate alphabetical order:

       “Applicable Margin”: for each Type of Loan under each Facility, the rate
per annum set forth opposite such Facility under the relevant column heading
below:

                      Base Rate Loans

--------------------------------------------------------------------------------

  Eurodollar Loans

--------------------------------------------------------------------------------

Tranche C Term Loan Facility
    1.00 %     2.00 %
Revolving Credit Facility
    1.50 %     2.50 %;

 



--------------------------------------------------------------------------------



 



provided that, on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Effective Date,
the Applicable Margin with respect to the Loans will be determined pursuant to
the Pricing Grid.

       “Brazilco”: the collective reference to Cinemark Brasil S.A., Cinemark
Empreendimentos e Participacoes Ltda. and, upon the acquisition thereof by a
subsidiary, NN Participacoes Ltda.

       “Investment Limit”: on any date of determination, the sum of (a)
$100,000,000 plus (b) the lesser of (i) $75,000,000 and (ii) an amount equal to
(x) 50% of the aggregate amount of Excess Cash Flow for each Fiscal Year ended
after the Closing Date prior to such date of determination minus (y) the excess,
if any, of (A) the aggregate amount of 9% Senior Subordinated Notes due 2013 and
Senior Discount Notes prepaid, repurchased or redeemed after the First Amendment
Effective Date pursuant to Section 7.9(a) over (B) an amount equal to 50% of the
aggregate amount of Excess Cash Flow for each Fiscal Year ended after the
Closing Date prior to such date of determination.

       “Term Loan”: each Tranche C Term Loan.

       “Term Loan Commitment”: as to any Lender, its Tranche C Term Loan
Commitment.

       “Term Loan Facility”: the Tranche C Term Loan Commitments and the Tranche
C Term Loans made thereunder.

       “Term Loan Lender”: each Tranche C Term Loan Lender.

            (c) Section 1.1 of the Credit Agreement is hereby further amended by
amending the definition of “Unrestricted Subsidiary” by adding the following new
sentence at the end of the definition of Unrestricted Subsidiary: “In addition,
upon the consummation of the Rollup Transaction, the Rollup Subsidiaries shall
be Unrestricted Subsidiaries.”.

            3. Amendment to Sections 2.1 (Term Loan Commitments), 2.2 (Procedure
for Term Loan Borrowing) and 2.3(Repayment of Term Loans) of the Credit
Agreement. Sections 2.1, 2.2 and 2.3 of the Credit Agreement are hereby amended
by deleting them in their entirety and, in each case, substituting in lieu
thereof the words “[Intentionally Omitted].”.

            4. Amendment to Section 2.6(a) of the Credit Agreement (Repayment of
Loans; Evidence of Debt). Section 2.6(a) of the Credit Agreement is hereby
amended by deleting the reference to “Section 2.3” therein and substituting in
lieu thereof a reference to “Section 2.24”.

            5. Amendment to Section 2.9 of the Credit Agreement (Optional
Prepayments). Section 2.9 of the Credit Agreement is hereby amended by deleting
the Section in its entirety and substituting in lieu therefor the following new
Section 2.9:

       2.9 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part:

       (x) at any time on or prior to the first anniversary of the First
Amendment Effective Date, without premium or penalty other than pursuant to
Section 2.19 and this Section 2.9, at a prepayment price equal to (1) with
respect to any optional prepayment of Revolving Credit Loans, 100% of the
principal amount of the Revolving Credit Loans optionally prepaid (together with
all amounts payable in connection therewith pursuant to Section 2.19), (2) with
respect to any optional prepayment of Term Loans made with the Net Cash Proceeds
of an issuance or incurrence of term loans or high yield debt securities, 101%
of the principal amount of the Term Loans optionally prepaid (together with all
amounts payable in connection therewith pursuant to Section 2.19), and (3) with
respect to any other optional prepayment of the Term

 



--------------------------------------------------------------------------------



 



Loans, 100% of the principal amount of the Term Loans optionally prepaid
(together with all amounts payable in connection therewith pursuant to
Section 2.19); and

       (y) at any time after the first anniversary of the First Amendment
Effective Date, without premium or penalty (other than pursuant to
Section 2.19).

       In each case, the Borrower shall deliver irrevocable notice to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of such prepayment,
whether such prepayment is of Term Loans or Revolving Credit Loans, and whether
such prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.19. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are Base Rate Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Credit Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $200,000 in
excess thereof.

            6. Amendment to Section 2.10 of the Credit Agreement (Mandatory
Prepayments). Section 2.10 of the Credit Agreement is hereby amended by adding
the following new sentence before the last sentence of Section 2.10(b):

            Each prepayment of the Term Loans under this Section 2.10(b) made
with the Net Cash Proceeds of the incurrence of term loans or high-yield debt
securities shall (x) at any time on or prior to the first anniversary of the
First Amendment Effective Date, be at a prepayment price equal to 101% of the
principal amount of the Term Loans being prepaid (together with all amounts
payable in connection therewith pursuant to Section 2.19) and (y) at any time
after the first anniversary of the First Amendment Effective Date, be at a
prepayment price equal to 100% of the principal amount of the Term Loans being
prepaid (together with all amounts payable in connection therewith pursuant to
Section 2.19), and in each case shall be without premium or penalty other than
pursuant to clause (x) above and Section 2.19.

            7. Amendment to Section 2 of the Credit Agreement (Amount and Terms
of the Commitments). Section 2 of the Credit Agreement is hereby amended by
adding the following new Section 2.24 in the appropriate numerical order:

            2.24 Tranche C Term Loan Facility.

       (a) Tranche C Term Loans. Subject to the terms and conditions hereof, the
Tranche C Term Loan Lenders severally agree to make term loans (each, a “Tranche
C Term Loan”) to the Borrower on the First Amendment Effective Date in an amount
for each Tranche C Term Loan Lender not to exceed the amount of the Tranche C
Term Loan Commitment of such Lender. The Tranche C Term Loans may from time to
time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.24(b) and
2.11.

       (b) Procedure for Tranche C Term Loan Borrowing. The Borrower shall
deliver to the Administrative Agent a Borrowing Notice (which Borrowing Notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
Time, at least three Business Days prior to the anticipated First Amendment
Effective Date) requesting that the Tranche C Term Loan Lenders make the Tranche
C Term Loans on the First Amendment Effective Date. Upon receipt of such
Borrowing Notice the Administrative Agent shall promptly notify each Tranche C
Term Loan Lender thereof. Not later than 12:00 Noon, New York City time, on the
First Amendment Effective Date each Tranche C Term Loan Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately

 



--------------------------------------------------------------------------------



 



available funds equal to the Tranche C Term Loan to be made by such Lender;
provided, however, that, at the option of each Tranche C Term Loan Lender that
is an Existing Term Loan Lender immediately prior to the First Amendment
Effective Date, all or a portion of the aggregate amount of the Existing Term
Loans of such Tranche C Term Loan Lender may be converted to Tranche C Term
Loans and applied toward satisfaction of the foregoing funding requirement.
Subject to the immediately preceding sentence, the Administrative Agent shall
use the amounts made available to the Administrative Agent by the Tranche C Term
Loan Lenders to prepay the Existing Term Loans outstanding on the First
Amendment Effective Date.

       Notwithstanding anything to the contrary in the Credit Agreement, (i) the
Interest Period in effect on the First Amendment Effective Date in respect of
the Existing Term Loans that are being converted to Tranche C Term Loans on the
First Amendment Effective Date (the “Current Interest Period”) will continue to
be in effect for such Loans following the First Amendment Effective Date, but
such converted Tranche C Term Loans shall bear interest for each day during the
remainder of the Current Interest Period at a rate per annum equal to the
Eurodollar Rate determined for such day, based upon the Eurodollar Base Rate in
effect with respect to the converted Existing Term Loans immediately prior to
the First Amendment Effective Date, plus the Applicable Margin in effect for
such day after giving effect to the First Amendment, and (ii) the initial
Interest Period of any new Tranche C Term Loan funded on the First Amendment
Effective Date will end on the last day of the Current Interest Period, and such
newly funded Tranche C Term Loans shall bear interest for each day during the
remainder of the Current Interest Period at a rate per annum equal to the
Eurodollar Rate determined for such day, based upon the Eurodollar Base Rate
determined as if the First Amendment Effective Date were the first day of such
Interest Period, plus the Applicable Margin in effect for such day after giving
effect to the First Amendment.

       Any Lender that has converted some but not all of its Existing Term Loan
to a Tranche C Term Loan on the First Amendment Effective Date shall be
indemnified by the Borrower, with respect to the portion of such Lender’s
Existing Term Loan not converted to a Tranche C Term Loan, as provided in
Section 2.19 of the Credit Agreement, which indemnity amounts shall be paid to
each such Lender on the First Amendment Effective Date; provided, however, if a
Lender converts all of its Existing Term Loan to an equivalent amount of a
Tranche C Term Loan on the First Amendment Effective Date, the indemnification
provided in Section 2.19(c) of the Credit Agreement shall not apply to such
Lender on the First Amendment Effective Date.

       (c) Repayment of Tranche C Term Loans. The Tranche C Term Loans shall
mature in 27 consecutive quarterly installments, commencing on September 30,
2004, each of which shall be in the aggregate amount set forth below opposite
such installment:

          Installment

--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

September 30, 2004
  $ 650,000  
December 31, 2004
  $ 650,000  
March 31, 2005
  $ 650,000  
June 30, 2005
  $ 650,000  
September 30, 2005
  $ 650,000  
December 31, 2005
  $ 650,000  
March 31, 2006
  $ 650,000  
June 30, 2006
  $ 650,000  
September 30, 2006
  $ 650,000  
December 31, 2006
  $ 650,000  
March 31, 2007
  $ 650,000  
June 30, 2007
  $ 650,000  
September 30, 2007
  $ 650,000  
December 31, 2007
  $ 650,000  

 



--------------------------------------------------------------------------------



 



          Installment

--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

March 31, 2008
  $ 650,000  
June 30, 2008
  $ 650,000  
September 30, 2008
  $ 650,000  
December 31, 2008
  $ 650,000  
March 31, 2009
  $ 650,000  
June 30, 2009
  $ 650,000  
September 30, 2009
  $ 650,000  
December 31, 2009
  $ 650,000  
March 31, 2010
  $ 650,000  
June 30, 2010
  $ 61,100,000  
September 30, 2010
  $ 61,100,000  
December 31, 2010
  $ 61,100,000  
March 31, 2011
  $ 61,100,000  

            8. Amendment to Section 4.16 of the Credit Agreement (Use of
Proceeds). Section 4.16 of the Credit Agreement is hereby amended by deleting
the first sentence thereof and by adding to the end of such Section the
following: “The proceeds of the Tranche C Term Loans shall be used to finance
the August 2004 Term Loan Refinancing and to pay related fees and expenses in
connection therewith.”.

            9. Amendment to Section 6.11 of the Credit Agreement (Designation of
Restricted and Unrestricted Subsidiaries). Section 6.11(d) of the Credit
Agreement is hereby amended by deleting it in its entirety and substituting in
lieu thereof the words “[Intentionally Omitted].”.

            10. Amendment to Section 7.6 of the Credit Agreement (Limitation on
Restricted Payments). Section 7.6 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (h) thereof, (ii) deleting the
period at the end of clause (i) and substituting in lieu thereof the word “;
and”, and (iii) adding the following clause (j) immediately after clause (i)
thereof:

       ”(j) the Borrower may make Restricted Payments to Holdings, and Holdings
may make Restricted Payments to the Parent, in the amount required to redeem or
repurchase the Senior Discount Notes to the extent permitted by Section 7.9(a).”

            11. Amendment to Section 7.9 of the Credit Agreement (Limitation on
Optional Payments and Modifications of Debt Instruments). Section 7.9 of the
Credit Agreement is hereby amended by deleting it in its entirety and
substituting in lieu thereof the following:

       7.9 Limitation on Optional Payments and Modifications of Debt
Instruments, etc.. (a) Except as permitted by Section 7.2(f), (g) or (h), make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of, or otherwise voluntarily or optionally defease, the Senior
Subordinated Notes or the Senior Discount Notes (except that (i) the Borrower
may (A) repurchase, redeem or defease its 8 1/2% Senior Subordinated Notes and
(B) repurchase or redeem its 9% Senior Subordinated Notes due 2013 and (ii) the
Parent may repurchase or redeem the Senior Discount Notes, provided that, the
aggregate principal amount of the Borrower’s 9% Senior Subordinated Notes due
2013 redeemed after the First Amendment Effective Date pursuant to clause (i)(B)
above plus the aggregate accreted amount of the Senior Discount Notes redeemed
after the First Amendment Effective Date pursuant to clause (ii) above shall not
exceed $100,000,000), or segregate funds (except in connection with a
repurchase, redemption or defeasance permitted by the preceding parenthetical)
for any such payment, prepayment, repurchase, redemption or defeasance, or enter
into any derivative or other transaction with any Derivatives Counterparty
obligating the Parent, Holdings, the Borrower or any Class I Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of the Senior Subordinated Notes, (b) amend, modify or
otherwise change, or consent or agree to any

 



--------------------------------------------------------------------------------



 



amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or the Senior Discount Notes (other than any such
amendment, modification, waiver or other change which (A) would extend the
maturity or reduce the amount of any payment of principal thereof, reduce the
rate or extend the date for payment of interest thereon or relax any covenant or
other restriction applicable to the Parent, Holdings, the Borrower or any of its
Class I Restricted Subsidiaries or add any Guarantor as a guarantor of the
Senior Subordinated Notes, provided that such guarantee is subordinated in right
of payment to the Guarantor’s guarantee of the Obligations to at least the same
extent in all material respects as the obligations of the Borrower in respect of
the Senior Subordinated Notes are subordinated to the Obligations or (B) does
not require the consent of any holder of the Senior Subordinated Notes or Senior
Discount Notes, as applicable, to (i) cure any ambiguity, defect or
inconsistency or (ii) comply with the requirements of the SEC in order to effect
or maintain the qualification of the Senior Subordinated Note Indenture or the
Senior Discount Note Indenture, as the case may be, under the TIA (as defined in
the applicable agreement)), (c) designate any Indebtedness (other than the
Obligations) as “Designated Senior Indebtedness” for the purposes of any Senior
Subordinated Note Indenture or (d) amend its certificate of incorporation in any
manner reasonably determined by the Administrative Agent to be material and
adverse to the Lenders.

            12. Amendment to Section 7.14 of the Credit Agreement (Limitation on
Restrictions on Subsidiary Distributions). Section 7.14 of the Credit Agreement
is hereby amended by adding to the end of such Section the following new
sentence: “Notwithstanding any of the foregoing, the ability of Brazilco and its
subsidiaries to make Restricted Payments may be subject to encumbrances and
restrictions imposed by agreements or instruments relating to any Non-Recourse
Debt of Brazilco.”.

            13. Amendment to Section 7.16 of the Credit Agreement (Limitation on
Activities of the Parent and Holdings. Section 7.16 of the Credit Agreement is
hereby amended by adding to the end of such Section the following new sentence:
“Notwithstanding any of the foregoing, the Parent shall be allowed to repurchase
or redeem its Senior Discount Notes to the extent permitted by Section 7.9(a).”.

            14. Amendment to Section 10.17 of the Credit Agreement (Delivery of
Lender Addenda). Section 10.17 of the Credit Agreement is hereby amended by
adding (a) a paragraph lettering “(a)” in front of the existing paragraph
therein and (b) the following new paragraph (b) at the end thereof:

       (b) Each Tranche C Term Loan Lender shall become a party to this
Agreement by delivering to the Administrative Agent a First Amendment Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

            15. Amendment to Annex A of the Credit Agreement (Pricing Grid). The
“Pricing Grid” on Annex A to the Credit Agreement is hereby amended by deleting
it in its entirety and substituting in lieu thereof the following:

PRICING GRID FOR TERM LOANS

                      Applicable Margin for Term Loans

--------------------------------------------------------------------------------

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

  Eurodollar Loans

--------------------------------------------------------------------------------

  Base Rate Loans

--------------------------------------------------------------------------------

> 3.00 to 1.00
    2.00 %     1.00 %
£ 3.00 to 1.00
    1.75 %     0.75 %

PRICING GRID FOR REVOLVING CREDIT LOANS

 



--------------------------------------------------------------------------------



 



                      Applicable Margin for Revolving     Credit Loans

--------------------------------------------------------------------------------

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

  Eurodollar Loans

--------------------------------------------------------------------------------

  Base Rate Loans

--------------------------------------------------------------------------------

>2.75 to 1.00
    2.50 %     1.50 %
2.75 to 1.00 and > 2.25 to 1.00
    2.25 %     1.25 %
£ 2.25 to 1.00
    2.00 %     1.00 %

Changes in the Applicable Margins resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) on
which financial statements are delivered to the Lenders pursuant to Section 6.1
(but in any event not later than the date such financial statements are due
pursuant to Section 6.1) and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified above, then, until
such financial statements are delivered, the Consolidated Leverage Ratio as at
the end of the fiscal period that would have been covered thereby shall for the
purposes of this definition be deemed to be greater than 3.00 to 1.00. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the Consolidated Leverage Ratio shall for the purposes of this
Pricing Grid be deemed to be greater than 3.00 to 1.00. Each determination of
the Consolidated Leverage Ratio pursuant to this Pricing Grid shall be made as
at the last day of any period of four consecutive fiscal quarters of the
Borrower.

            16. Conditions to Effectiveness. This Amendment shall become
effective on the date on which all of the following conditions precedent have
been satisfied or waived (the “First Amendment Effective Date”:

            (a) The Administrative Agent shall have received a counterpart of
this Amendment duly executed and delivered by the Parent, Holdings and the
Borrower.

            (b) The Administrative Agent shall have received an Acknowledgment
and Consent, substantially in the form of Exhibit A hereto (the “Acknowledgment
and Consent”), duly executed and delivered by the Borrower and the Guarantors.

            (c) The Administrative Agent shall have received executed Lender
Consent Letters, substantially in the form of Exhibit B hereto (“Lender Consent
Letters”), from Lenders constituting not less than the Required Prepayment
Lenders (as defined in the Credit Agreement without giving effect to this
Amendment).

            (d) The Administrative Agent shall have received a First Amendment
Lender Addendum, substantially in the form of Exhibit C hereto, executed and
delivered by each Tranche C Term Loan Lender and accepted by the Borrower.

            (e) On or before the First Amendment Effective Date, all corporate
and other proceedings taken or to be taken in connection with this Amendment
shall be reasonably satisfactory in form and substance to Administrative Agent
and its counsel, and Administrative Agent and such counsel shall have received
all such counterpart originals or certified copies of such documents as
Administrative Agent may reasonably request.

            (f) The Administrative Agent shall have received a certificate of
the Borrower, dated as of the First Amendment Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent.

            (g) The Administrative Agent shall have received the legal opinion
of Akin Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



            (h) All material governmental and third party approvals necessary in
connection with the Tranche C Term Loan Facility, the continuing operations of
the Parent, Holdings, the Borrower and its Restricted Subsidiaries and the
transactions contemplated hereby shall have been obtained and be in full force
and effect.

            (i) The Administrative Agent shall have received irrevocable
instructions from the Borrower to apply the proceeds of the Tranche C Term Loans
to complete the August 2004 Term Loan Refinancing.

            17. Representations and Warranties. The Borrower hereby represents
and warrants to Administrative Agent and each Lender that (before and after
giving effect to this Amendment):

            (a) Each Loan Party has the corporate power and authority, and the
legal right, to make, deliver and perform this Amendment and the Acknowledgment
and Consent (the “Amendment Documents”) to which it is a party and, in the case
of the Borrower, to borrow under the Credit Agreement as amended hereby. Each
Loan Party has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Amendment Documents to which it is a
party and, in the case of the Borrower, to authorize the borrowings on the terms
and conditions of the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”). No consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the Amendment Documents, the borrowings
under the Amended Credit Agreement or the execution, delivery, performance,
validity or enforceability of this Amendment or the Acknowledgment and Consent,
except (i) consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19 of the Credit Agreement. Each Amendment Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. Each Amendment Document and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

            (b) The execution, delivery and performance of the Amendment
Documents, the borrowings under the Amended Credit Agreement and the use of the
proceeds thereof will not violate any Requirement of Law or any material
Contractual Obligation of the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).

            (c) Each of the representations and warranties made by any Loan
Party herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the First Amendment Effective Date as if made on
and as of such date (except that any representation or warranty which by its
terms is made as of an earlier date shall be true and correct in all material
respects as of such earlier date).

            (d) The Borrower and each other Loan Party has performed in all
material respects all agreements and satisfied all conditions which this
Amendment and the other Loan Documents provide shall be performed or satisfied
by the Borrower or the other Loan Parties on or before the First Amendment
Effective Date.

            (e) After giving effect to this Amendment and the August 2004 Term
Loan Refinancing, no Default or Event of Default has occurred and is continuing,
or will result from the consummation of the transactions contemplated by this
Amendment.

            18. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



            19. No Other Amendments or Waivers; Confirmation. Except as
expressly provided hereby, all of the terms and provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect. The amendments contained herein shall not be construed as an amendment
or waiver of any other provision of the Credit Agreement or the other Loan
Documents or for any purpose except as expressly set forth herein or a consent
to any further or future action on the part of the Borrower that would require
the consent of the Administrative Agent or the Lenders.

            20. GOVERNING LAW; Miscellaneous. (a) THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

            (b) On and after the First Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended hereby.

            (c) This Amendment may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment, the Acknowledgment and
Consent, the First Amendment Lender Addenda and the Lender Consent Letters
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. This Amendment may be delivered by facsimile transmission
of the relevant signature pages hereof.

            (d) Upon execution and delivery thereof by a Lender, each Lender
Consent Letter shall be binding upon such Lender and each of its successors and
assigns (including assignees of its Loans in whole or in part prior to
effectiveness hereof).

 



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

              CINEMARK, INC.
 
       

  By:   /s/ Michael Cavalier

--------------------------------------------------------------------------------


      Name:  Michael Cavalier

      Title:    Secretary
 
            CNMK HOLDING, INC.
 
       

  By:   /s/ Andrew Panaccione

--------------------------------------------------------------------------------


      Name:  Andrew Panaccione

      Title:    Secretary
 
            CINEMARK USA, INC.
 
       

  By:   /s/ Michael Cavalier

--------------------------------------------------------------------------------


      Name:  Michael Cavalier

      Title:    Secretary
 
            LEHMAN COMMERCIAL PAPER INC., as Administrative Agent
 
       

  By:   /s/ Francis Chang

--------------------------------------------------------------------------------


      Name:  Francis Chang

      Title:    Authorized Signatory
 
            LEHMAN BROTHERS INC., as Sole Arranger of the Tranche C Term Loan
Commitments
 
       

  By:   /s/ Francis Chang

--------------------------------------------------------------------------------


      Name:  Francis Chang

      Title:    Authorized Signatory

 